NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
Response to Amendment
Applicant's response submitted 25 January 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The interpretation of the Claims limitations under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, are maintained; &
Claims 1-12 are pending for review.
Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention, including a motor vehicle electric heating device comprising a connection means to an external power source, an electric heating element heating coolant in a fluid circuit & a power supply / transformer, the prior art of record failed to show the above heating device in which the device is in a common sub-assembly & the power supply provides power to circulation pump, a fan and/or a battery charger, as recited in independent Claim 1; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-12 are allowed as being dependent, either directly or indirectly, on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762